Title: To George Washington from Noah Webster, 14 July 1788
From: Webster, Noah
To: Washington, George



Sir.
New York July 14th 1788

Having engaged to write, for Mr Morse’s Geography, a sketch of the History of the late war, I take the liberty of making an enquiry respecting a fact which I am told is commonly misrepresented, & which perhaps no person but the commander in chief of the late armies in America can set right. An opinion, Sir, is very general, that the junction of the French fleet & the American armies at York Town was the result of a preconcerted plan between Yourself & the Count de Grasse; & that the preparations made at the time for attacking New York were merely a feint. But the late Quater Master General has assured me that a Combined attack was intended to be made upon New York, & that the arrival of the French fleet in the Bay of Chesapeake was unexpected, & changed the plan of operations. A true state of the facts is all I have to request of your Excellency—& I fear that this request may be improper & indelicate. But in writing

history, it is of infinite consequence to know the springs of action as well as the events; and a wish to discover & communicate truth, is my sole motive for writing.
Be pleased, Sir, to accept this as an apology for giving trouble to a Gentleman, who must be oppressed by a multitude of attentions of more Consequence & be assured that with perfect respect for yourself & family, I am Sir, your Excellency’s most obliged & most humble Servant

Noah Webster

